Citation Nr: 1447543	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-26 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to January 1971 and from September 1971 to September 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2010, the Veteran appeared at a hearing before a Veterans Law Judge who is retired from the Board.  In June 2014, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter.  In July 2014, he responded, but did not expressly indicate that he wished to have another hearing.  In September 2014, the Veteran's representative requested the case be processed as it could not be determined whether the Veteran desired another hearing.  In view of these circumstances, the Board will proceed as if the Veteran does not want another Board hearing.

In October 2010, the Board denied entitlement to a compensable rating for erectile dysfunction.  The Board also reopened a previously denied claim of service connection for sensory neuropathy of the upper extremities.  At that time, the Board remanded the reopened claim, as well as the hypertension claim, for additional development.

In May 2011, the RO issued a rating decision granting service connection for sensory neuropathy of the upper extremities.  As the Veteran has not appealed either the rating or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

In October 2010, the Board remanded the claim for further development, namely an opinion as to whether the Veteran's hypertension is related to service or caused or aggravated by his service-connected diabetes mellitus.  

The Veteran was afforded a VA examination in November 2010.  The VA examiner concluded that the Veteran's hypertension is not related to service or caused or aggravated by his service-connected diabetes mellitus.  The examiner did not provide a rationale as to his opinion on aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (holding that a medical opinion that only addresses whether a service-connected disability caused a nonservice-connected disability does not address whether the service-connected disability aggravated a nonservice-connected disability).  As the requested development has not been completed; further action to ensure compliance with the October 2010 remand directives is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's paper claims files, and any electronic claims file, to an appropriate medical professional.  

The reviewer is to provide an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's diabetes mellitus (i) caused or (ii) aggravated his hypertension.  To the end, the examiner is asked to explain whether it is medically possible for diabetes mellitus to cause or aggravate hypertension.

The term "aggravate" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

Another examination of the Veteran should only be performed if deemed necessary to answer the above question.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

